In an action to recover moneys due under a lease, plaintiff appeals from so much of an order of the Supreme Court, Dutchess County, dated July 28, 1975, as denied that branch of its motion which sought summary judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements. The language of the lease is ambiguous and defendant’s affidavits raise factual issues concerning the intent of the parties in the execution of the lease. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.